Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Seth Kim on 05/11/2022.

The application has been amended as follows: 
	Claim 1: A solar cell comprising:
a monocrystalline silicon substrate;
an emitter area formed inside of a front surface of the monocrystalline silicon substrate;
a tunneling oxide layer formed directly on the monocrystalline silicon substrate;
a polycrystalline silicon back surface field area formed directly on the tunneling oxide layer;
a front passivation film on the emitter area;
a back passivation film formed of an insulating material and formed on the polycrystalline silicon back surface field area;
a front electrode directly connected to the emitter area by penetrating through the front passivation film; and
a back electrode directly connected to the polycrystalline silicon back surface field area through an opening of the back passivation film,
wherein a thickness of the polycrystalline silicon back surface field area is about 50nm to 500nm
wherein the thickness of the polycrystalline silicon back surface field area being about 50 nm to 500 nm is provided when a crystalline structure of the polycrystalline silicon back surface field area being different from that of the monocrystalline silicon substrate and that of the emitter area.
Please cancel claim 28.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In light of the claim amendment filed on 05/11/2022, the prior art of record does not anticipate or render fairly obvious in combination with all the limitations of the claimed invention as cited in the independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UYEN M TRAN/            Primary Examiner, Art Unit 1726